DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 11 in the reply filed on 12/18/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the same formula for two different compounds, which is indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer et al (US 2011/0147292) in view of Beer et al (US 5,739,316).
	Claims are directed to a crosslinked cellulose hydrate micro- or ultra-filtration membrane, crosslinked with at least two different agents, having a degree of cross-linking of 0.04-0.1 and other physical characteristics.
	Demmer teaches cross-linked cellulose hydrate ultrafiltration membrane (abstract), crosslinked with mixed crosslinking agents BUDGE and PEG-EDGE – [0050 – [0052] and claim 13. Demmer teaches that the degree of cross-linking can be controlled as desired for pore size and residual active groups – [0034].  The crosslinking agents in claim 4 are taught by Demmer as cited. Its intended use is filtration and purification – [0014].
	Regarding the degree of crosslinking and other related characteristics, applicant’s disclosure says that the highest degree of cross-linking is obtained with BuDGE alone (which is in Demmer Example 1) – see lines 5-16 at page 22, under “Discussion of the results” describe that BuDGE gives the best cross-linking, at room temperature, and the mixture of EDGE and BuDGE 
Beer, which teaches cellulose hydrate membranes, and that the degree of crosslinking of 0.05 affords resistance to attack by enzymes. The swelling of the membrane can be controlled by the degree of cross-linking. See Beer, col. 4 lines 4-13. Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of Beer in the teaching of Demmer to further control the degree of crosslinking.

	Claims 13-17 and 20 are process related, which are not patentable for the product claims. 
Claims 18 and 19: amount of cross-linking agents: Teaching of Demmer does not specify the ratio of the two cross-linking agents, but only suggests that two different kinds can be used. The claimed ratio ranges are very wide, and one of ordinary skill would have envisaged the ratio to be somewhere close to the middle.
Claim 21: membrane of Demmer is treated with glycerol as claimed – [0088], [0044].
Response to Arguments
Applicant's arguments filed 4/7/21 have been fully considered but they are not persuasive.
With respect to the citation of Fig. 1, and the argument about the results, the independent claims do not recite with specificity the details of Fig. 1. Figure 1 required both EDGE and BuDGE at specific ratios (1:1 and 5:15), and further requires 33 min of reaction time at “HOT” (which is 900C in the examples). And the degree of cross-linking is only between 0.04-0.06 in Fig. 1.
See MPEP 716.01(b) and 716.02 for the nexus requirement for probative value and for the showing of unexpected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777